Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This office action is responsive to the amendment filed on January 25,2022. As directed by the amendment claims 1, 2, 4, 9,13 and 18 have been amended, and claim 3 has been cancelled. Thus, claims 1-2, and 4-22 are presently pending in this application.
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5, 7-14, 16-20 and 22 are rejected under 35 U.S.C 103 as being unpatentable over Brainstorm (https://neuroimage.usc.edu/brainstorm/, accessed online on 1 March 2022) (Brainstorm in view of Compumedics Profusion EEG 4 (https://www.compumedics.com.au/wp-content/uploads/2016/08/A D125-02-Profusion- EEG4-brochureLR.pdf, accessed online on 1 March 2022) (Compumedics4).
Regarding claim 1, A computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when the plurality of executable programmatic instructions are executed by a processor in a computing device (See Brainstorm document page 1 section “Introduction” wherein it is clear that there is a computer readable medium because there are functions implemented on a computer and to implement the functions a computer needs to have a storage medium and processor for executing the functions, The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11, 2018 https://web.archive.org/web/20180411211909/http://neuroimage.usc.edu/
brainstorm/Introduction), at least one user-defined montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain or on the patient's scalp is generated (See Brainstorm document page 15 subsection “Montage Editor” where it shows how to create user defined montages using a dropdown menu in toolbar. See subsection “Custom Montage” shows a figure of data from EEG electrodes, the montage is created and represented by lines which represent plurality of electrodes selected. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/
20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor), the plurality of executable programmatic instructions comprising: programmatic instructions, stored in the computer readable non-transitory medium, for generating a first graphical interface to display at least one graphical view of the patient's brain and/or scalp overlaid with a plurality of identifications corresponding to the plurality of EEG electrodes (See Brainstorm document page 3 subsection “Channel Selection” wherein a graphical interface displaying a graphical view of head with a plurality of MEG electrodes is clearly shown. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/20180416072211/http://neuroimage.usc.edu/brainstorm/
Screenshots), each of the plurality of identifications uniquely references a position of each of the plurality of EEG electrodes relative to the patient's brain and/or scalp; programmatic instructions, stored in the computer readable non-transitory medium, for displaying a tool within the first graphical interface, wherein the tool is configured to be manipulated in order to select at least one identification of the plurality of identifications (See Brainstorm document page 3 subsection “Channel Selection” wherein a graphical interface displaying a graphical view of a head with plurality of MEG electrodes labeled and designated with white dots. A highlighting tool configuring selected electrodes being displayed as red dot. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/20180416072211/http://neuroimage.usc.edu/brainstorm/
Screenshots); programmatic instructions, stored in the computer readable non-transitory medium, for prompting a user to indicate at least one reference identification corresponding to the at least one identification (See Brainstorm document page 16 subsection “re-referencing montage” wherein it shows how to select single or linked references to create custom montages from a list of electrodes. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/
20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor) programmatic instructions, stored in the computer readable non-transitory medium, for acquiring EEG signals associated with the EEG electrodes corresponding to the at least one identification and the at least one reference identification (See Brainstorm document page 16 subsection “re-referencing montage” wherein it shows how to select single or linked references to create custom montages from a list of electrodes. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/
20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor); and programmatic instructions, stored in the computer readable non-transitory medium, for generating a second graphical interface to display at least one EEG trace (See Brainstorm document page 15 subsection “Montage Editor” paragraph one discloses “ the display of time series figures can configured using montages of sensors” under subsection “Pre-defined Montages” a figure displays time series trace of MEG signals wherein the channels are listed on the y-axis and time on the x- axis. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor). Brainstorm is silent to indicative of a comparison of the EEG signals associated with the EEG electrodes corresponding to the at least one identification and the at least one reference identification.Compumedics4 teaches indicative of a comparison of EEG signals associated with EEG electrodes corresponding to the at least one identification and the at least one reference identification (See Compumedics4 document figure “Multiple Views of the Same Study” shows multiple graphical interfaces on the screen. Figure “Reporting and “Summary and Editing” show EEG time traces, Page 2 Section “Reports” third bullet states “intuitively drag and drop EEG traces directly onto your report”, Page 2 section “Toolbox” second bullet states “Drag and Drop trace overlay allows easy visual comparison between two traces.” The Internet Archive Wayback Machine was used to determine that this information was available on February 2017 https://web.archive.org/web/20170223071814/https://www.compumedics.
com.au/wp-content/uploads/2016/08/AD125-02-Profusion-EEG4-brochureLR.pdf). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Brainstorm with a comparison of EEG signals associated with EEG electrodes like taught by Compumedics4 in order to provide grad and drop trace overlay for visual comparison between two traces. 
Regarding claim 2, Brainstorm teaches the computer readable non-transitory medium of claim 1, further comprising programmatic instructions configured to enable a user to input a selection of the at least one identification comprising at least one of programmatic instructions for enabling a drawing a loop around the at least one identification, programmatic instructions for enabling a clicking from the at least one identification to multiple other identifications of the plurality of identifications to thereby visually connect the at least one identifications and multiple other identifications, programmatic instructions for enabling a clicking and/or dragging an icon over or looping around at least one of the plurality of EEG electrodes, programmatic instructions for enabling a clicking a body of at least one of the plurality of EEG electrodes or programmatic See video at 49:38 in Brainstorm document on page 1 under “Introduction” shows the selection of the electrodes by click and connecting of plurality of electrodes by clicking. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11, 2018 https://web.archive.org/web/
20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction).
Regarding claim 4,  Brainstorm teaches, further comprising programmatic instructions configured to prompt the user to indicate at least one of a first identification and a second identifications as the at least one reference identification, wherein the at least one identification comprises the first identification and the second identification (See Brainstorm document page 16 subsection “Re-referencing montage” stating “single or linked reference shortcuts can be used to select reference channel from a plurality of channels. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/20180421074035/https://neuroimage.usc.edu/brainstorm/
Tutorials/MontageEditor). 
Regarding claim 5, Brainstorm teaches the computer readable non-transitory medium of claim 1, wherein said plurality of EEG electrodes comprises at least one of strip, grid or depth electrodes (Video on page 1 of Brainstorm document shows at 49:38 grid and strip electrodes using Brainstorm. The yellow dots represent grid electrodes and the yellow with blue connecting represent the strip electrodes. Video at (51:23) shows depth electrodes using Brainstorm in the right view depicting top of scalp. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://web.archive.org/web/
20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction).
Regarding claim 7, Brainstorm teaches the computer readable non-transitory medium of claim 1, further comprising programmatic instructions configured to acquire the EEG signals from a database system, wherein the database system is configured to store the EEG signals See Brainstorm document page 7 subsection “Database Structure” and “Protocol Exploration” the database explorer is defined as consisting of anatomy files, subject files, and protocols for processing. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on March 30, 2018 https://web.archive.org/
web/20180330235454/http://neuroimage.usc.edu/brainstorm/Tutorials/CreateProtocol). 
Regarding claim 8, Brainstorm teaches the computer readable non-transitory medium of claim 1, wherein the at least one identification is a single identification (See Brainstorm
document page 3 section “Channel Selection” a graphical interface displaying a graphical view
of a head with plurality of MEG electrodes labeled designated with white dots. Selected
electrodes are displayed in a second graphical interface marked with red dots, single or multiple
dots can be selected. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/
20180416072211/http://neuroimage.usc.edu/brainstorm/Screenshots). 
Regarding claim 9, Brainstorm teaches further comprising programmatic instructions configured to further prompt the user to indicate the at least one reference identification from said plurality of identifications, and wherein said at least one reference identification is same for any subsequently selected single identifications (See Brainstorm document page 16 subsection “ Re-referencing montage” stating “ single or linked reference shortcuts can be used to select reference channel from a plurality of channels. The figure under subsection “Re-referencing montage” labeled montage editor shows Cz as being reference electrode for all subsequent electrodes. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on website April 21, 2018 https://web.archive.org/web/20180421074035/
https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor). 
Regarding claim 10, Brainstorm teaches a computer-implemented method of enabling a generation (See Brainstorm document page 1 section “Introduction” wherein it is clear that there is a computer readable medium because there are functions implemented on a computer and to implement the function a computer needs to have a storage medium and processor for executing the functions. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://web.archive.org/web/
20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction) of at least one user-defined montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain and/or on the patient's scalp (See Brainstorm document page 15 subsection “Montage Editor” which shows how to create user defined montages using a dropdown menu in toolbar. See subsection “Custom Montage” shows a figure of data from EEG electrodes, the montage is created and represented by lines which represent plurality of electrodes selected. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/20180421074035/https://neuroimage.
usc.edu/brainstorm/Tutorials/MontageEditor) said method comprising: generating a first graphical interface to visually display at least one view of the patient's brain and/or scalp overlaid with a spatial distribution of the plurality of EEG electrodes, wherein each of said plurality of EEG electrodes in the at least one view is uniquely identified with reference to its position in the patient's brain, on the patient's brain and/or on the patient's scalp (See Brainstorm document page 3 subsection “Channel selection” figure on bottom right wherein electrodes are displayed as white and red dots across surface of patient’s brain. See Brainstorm document page 3 subsection “Channel Selection” wherein a graphical interface displaying a graphical view of head with a plurality of MEG electrodes is clearly shown. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/20180416072211/http://neuroimage.usc.edu/brainstorm
/Screenshots) displaying a tool within the first graphical interface; receiving an input from a user using the tool to select at least one electrode from the plurality of EEG electrodes displayed in the at least one view (See Brainstorm document page 3 subsection “Channel selection” figure on bottom right wherein user selected electrodes (indicated as red dots) are adjacent to each other. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/20180416072211/http://
neuroimage.usc.edu/brainstorm/Screenshots) prompting the user to indicate at least one reference electrode corresponding to the selected at least one electrode; accessing EEG signals corresponding to the at least one electrode and the at least one reference electrode (See Brainstorm document page 16 subsection “ Re-referencing montage” stating “ single or linked reference shortcuts can be used to select reference channel from a plurality of channels. The figure under subsection “Re- referencing montage” labeled montage editor shows Cz as being reference electrode for all subsequent electrodes, and a prompt window to select at least one reference electrode. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/
20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor) generating a second graphical interface to display at least one EEG trace indicative of a comparison of EEG signals of the at least one electrode and the at least one reference electrode (See Brainstorm document page 15 subsection “Montage Editor” paragraph one discloses “the display of time series figures can be configured using montages of sensors” under subsection “Pre-defined Montages” a figure displays times series trace of MEG signals wherein the channels are listed on the y axis and time is on the x axis. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/
web/20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor). Brainstorm is silent to comparison of EEG signals associated with EEG electrodes. Compumedics4 teaches indicative of a comparison of EEG signals associated with EEG electrodes corresponding to the at least one identification and the at least one reference identification (See Compumedics4 document figure “Multiple Views of the Same Study” shows multiple graphical interfaces on the screen, figure “Reporting and “Summary and Editing” show EEG time traces, Page 2 Section “Reports” third bullet states “intuitively drag and drop EEG traces directly onto your report”, Page 2 section “Toolbox” second bullet states “Drag and drop trace overlay allows easy visual comparison between two traces.” The Internet Archive Wayback Machine was used to determine that this information was available on February 2017 https://web.archive.org/web/20170223071814/https://www.compumedics.com.au/wp-content/
uploads/2016/08/AD125-02-Profusion-EEG4-brochureLR.pdf). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Brainstorm with a comparison of EEG signals associated with EEG electrodes like taught by Compumedics4 provide drag and drop trace overlay for visual comparison between two traces.
Regarding claim 11, Brainstorm teaches wherein selecting the at least one electrode from the plurality of EEG electrodes is achieved by at least one of drawing a loop around the at least one electrode, clicking on multiple electrodes of the plurality of EEG electrodes to visually connect them, clicking and dragging an icon over or looping the at least one electrode, clicking a body of the at least one electrode, or by pressing a key on a keyboard and clicking upon at least one electrode and additional electrodes of the plurality of EEG electrodes (See video at 49:38 in Brainstorm document on page 1 under “Introduction” shows the selection of the electrodes by click and connecting of plurality of electrodes by clicking. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://
web.archive.org/web/20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction).
Regarding claim 12, Brainstorm teaches further comprising receiving a selection of the at least one electrode and a second electrode from the plurality of EEG electrodes in the at least one view, wherein the at least one electrode and the second electrode are adjacent to each other (See Brainstorm document page 3 section “Channel Selection” a graphical interface displaying a graphical view of a head with plurality of MEG electrodes labeled designated with white dots. Selected electrodes are displayed in a second graphical interface marked with red dots, single or multiple dots can be selected and are adjacent to one another. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/20180416072211/http://neuroimage.usc.edu/brainstorm/
Screenshots).
Regarding claim 13, Brainstorm teaches further comprising further prompting the user to indicate one of the at least one electrode and the second electrodes as the at least one reference electrode (See Brainstorm document page 16 subsection” Re-referencing Montage” wherein a menu displays how to select single or linked references from a plurality of electrodes to create custom montages. The user can scroll to select reference from a pop-up window labeled “New re-referencing montage”. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/
20180421074035/https://neuroimage.usc.edu/brainstorm/Tutorials/MontageEditor). 	Regarding claim 14, Brainstorm teaches wherein said plurality of EEG electrodes comprises at least one of strip, grid or depth electrodes (See Video on page 1 of Brainstorm document shows at 49:38 grid and strip electrodes using Brainstorm. The yellow dots represent grid electrodes and the yellow with blue connecting represent the strip electrodes. Video at (51:23) shows depth electrodes using Brainstorm in the right view depicting top of scalp. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://web.archive.org/web/20180411211909/http://neuroimage.usc.edu/
brainstorm/Introduction).          Regarding claim 16, Brainstorm teaches further comprising acquiring the EEG signals from a database system configured to store the EEG signals for offline processing (See Brainstorm document page 7 subsection “Database Structure” and “Protocol Exploration” the database explorer is defined as consisting of anatomy files, subject files, and protocols for processing. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on March 30, 2018 https://web.archive.org/web/20180330235454/http://
neuroimage.usc.edu/brainstorm/Tutorials/CreateProtocol).
	Regarding claim 17, Brainstorm teaches further comprising receiving a selection of only the at least one electrode in the at least one view (See Brainstorm document page 3 subsection “Channel Selection” wherein a graphical interface displaying a graphical view of a head with plurality of MEG electrodes labeled designated with white dots. Selected electrodes are displayed in a second graphical interface marked with red dots. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://
web.archive.org/web/20180416072211/http://neuroimage.usc.edu/brainstorm/Screenshots). 	Regarding claim 18, Brainstorm teaches, further comprising further prompting the user to indicate the at least one reference electrode from the plurality of electrodes, wherein the at least one reference electrode is designated to be a same reference electrode for any subsequently selected electrodes from the plurality of electrodes (See Brainstorm document page 16 subsection “Re-referencing Montage” wherein a menu shows how to select single or linked references from a plurality of electrodes to create custom montages. The figure shows “Cz” as the reference channel selected and the figure depicted another window labeled “Montage Editor” displays other electrodes as being referenced to “Cz.” The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/20180421074035/https://neuroimage.usc.edu/brainstorm
/Tutorials/MontageEditor).
	Regarding claim 19, Brainstorm teaches a computer-implemented method of generation of at least one user- defined bipolar montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain and/or on the patient's scalp (See Brainstorm document page 10 subsection “Display the SEEG recordings” the montage of ECoG time series from plurality of electrodes can be changed from bipolar to monopolar using a drop down menu. The Internet Archive Wayback Machine was used to determine that this information was available May 5, 2018 https://web.archive.org/web/20180505021718/http://Neuroimage.
usc.edu/brainstorm/tutorials/Epileptogenicity), said method comprising: generating a first graphical interface to display at least one view of said patient's brain and/or scalp overlaid with a plurality of identifications corresponding to the plurality of EEG electrodes, wherein each of said identifications uniquely references each of the plurality of EEG electrodes in the patient's brain, on the patient's brain and/or on the patient's scalp (See Brainstorm document page 3 subsection “Channel Selection” a graphical interface displaying a graphical view of a head with a plurality of MEG electrodes. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 16, 2018 https://web.archive.org/web/
20180416072211/http://neuroimage.usc.edu/brainstorm/Screenshots); displaying a tool within the first graphical interface, wherein the tool is configured to receive a user's input that selects a first identification and a second identification (See video at 49:38 in Brainstorm document on page 1 under “Introduction” shows the selection of the electrodes by click and connecting of plurality of electrodes by clicking. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://web.archive.org/web/
20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction); prompting the user to indicate a reference identification from the selected first identification and the second identification (See Brainstorm document page 16 subsection “Re-referencing montage” shows how to select single or linked references to create custom montages from a list of electrodes. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 21, 2018 https://web.archive.org/web/20180421074035/https://neuroimage.
usc.edu/brainstorm/Tutorials/MontageEditor); acquiring EEG signals associated with the plurality of EEG electrodes corresponding to the first identification, the second identification and the reference identification; and generating a second graphical interface to display an EEG trace associated with the first identification, the second identifications and the reference identification, wherein the plurality of EEG electrodes include at least one of strip, grid or depth electrodes (See Brainstorm document page 15 subsection “Montage Editor” paragraph one discloses “the display of time series figures can be configured using montages of sensors” under subsection “Pre-defined Montages” a figure displays times series trace of MEG signals wherein the channels are listed on the y axis and time is on the x axis. The Internet Archive Wayback Machine was used to determine that this information was available on the Brainstorm website on April 21,2018 https://web.archive.org/web/20180421074035/https://neuroimage.usc.edu/
brainstorm/Tutorials/MontageEditor).
Brainstorm is silent to real-time generation. Compumedics4 teaches real-time generation of at least one user defined montage (See Compumedics4 document page 2 under section “Montage editor” wherein third bullet states “montage changes are applied in real time so 
changes are immediately apparent in concurrently opened EEG’s”. The Internet Archive 
Wayback Machine was used to determine that this information was available on February 2017 https://web.archive.org/web/20170223071814/https://www.compumedics.com.au/wp-content/
uploads/2016/08/AD125-02-Profusion-EEG4-brochureLR.pdf). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Brainstorm with a method for real time generation of user defined montage like taught
by Compumedics4 in order to provide an approach to using the real time Montage editor for
immediate montage changes.
Regarding claim 20, Brainstorm teaches wherein selecting the first identification and the second identification is achieved by at least one of drawing a loop around the first identification and the second identification, clicking on the first identification and the second identification to visually connect them, clicking and dragging an icon over or looping the first identification and the second identification, clicking a body of the first identification and the second identification, or by pressing a key on a keyboard and clicking upon the first identification and the second identification (See video at 49:38 in Brainstorm document on page 1 under “Introduction” shows the selection of the electrodes by click and connecting of plurality of electrodes by clicking. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on April 11,2018 https://web.archive.org/web/
20180411211909/http://neuroimage.usc.edu/brainstorm/Introduction). 
Regarding claim 22, Brainstorm teaches further comprising acquiring the EEG signals from a database system configured to store the EEG signals for offline processing (See Brainstorm document page 7 subsection “Database Structure” and “Protocol Exploration” the database explorer is defined as consisting of anatomy files, subject files, and protocols for processing. The Internet Archive Wayback Machine was used to determine the Brainstorm website was available on March 30, 2018 https://web.archive.org/web/20180330235454/http://
neuroimage.usc.edu/brainstorm/Tutorials/CreateProtocol).
Claims 6, 15 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Brainstorm in view of Compumedics4 in view of Compumedics Profusion EEG 5 (http://www.intelimed.com.mx/AG479%20-02%20Whats%20new%20in%20Profusion%
20EEG5.pdf, accessed online on 1 March 2022, available on September 2014) (Compumedics5).
Regarding claim 6, As applied to claim 1, Brainstorm, as modified by Compumedics4, teaches acquiring EEG signals from a plurality of electrodes (See Brainstorm document page 10 subsection “SEEG time series” wherein it is discussed how to import files for analysis for offline processing of signals recorded from a plurality of electrodes. The Internet Archive Wayback Machine was used to determine that this information was available May 5, 2018 https://web.
archive.org/web/20180505021718/http://Neuroimage.usc.edu/brainstorm/tutorials/
Epileptogenicity) but is silent to acquiring the EEG signals in “real-time” while the EEG signals are being recorded. Compumedics5 teaches acquiring the EEG signals in real time while said EEG signals are being recording using a plurality of EEG electrodes (See Compumedics5 document page 2 section “User Interface Enhancements” third bullet states “study time or real time” the figure shows real time recording records in the first column). It would have been See Compumedics5 document page 2 section “User Interface Enhancements” fourth bullet).	Regarding claim 15, As applied to claim 10, Brainstorm, as modified by Compumedics4, teaches acquiring EEG signals from a plurality of electrodes (See Brainstorm document page 10 subsection “SEEG time series” wherein it is discussed how to import files for analysis for offline processing of signals recorded from a plurality of electrodes.) but is silent to acquiring the EEG signals in “real-time” while the EEG signals are being recorded. Compumedics5 teaches acquiring the EEG signals in real time while the EEG signals are being recorded using said plurality of EEG electrodes (See Compumedics5 document page 2 section “User Interface Enhancements” third bullet states “study time or real time” the figure shows real time recording records in the first column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Brainstorm, as modified by Compumedics4, with a method of acquiring real time signals like taught by Compumedics5 in order to provide an efficient way of recording electrical activity for real-time EEG monitoring so updates can be seen while user scrolls through EEG data (See Compumedics5 document page 2 section “User Interface Enhancements” fourth bullet).
	Regarding claim 21, As applied to claim 19, Brainstorm, as modified by
Compumedics4, teaches acquiring EEG signals from a plurality of electrodes (See Brainstorm
document page 10 subsection “SEEG time series” wherein it is discussed how to import files for analysis for offline processing of signals recorded from a plurality of electrodes.) but is silent to acquiring the EEG signals in “real-time” while the EEG signals are being recorded.
See Compumedics5 document page 2 section “User Interface Enhancements” third bullet states “study time or real time” the figure shows real time recording records in the first column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Brainstorm with a method of acquiring real time signals like taught by Compumedics5 in order to provide an efficient way of recording electrical activity for real-time EEG monitoring so updates can be seen while user scrolls through EEG data (See Compumedics5 document page 2 section “User Interface Enhancements” fourth bullet).					Response to Arguments
Applicant's arguments filed January 25 2022, with respect to rejection(s) under 35 U.S.C 103 of claim(s) 1-22 have been fully considered but they are not persuasive. In response to Exhibit A, the Wayback Machine was used to determine dates of availability of the webpages referenced from the Brainstorm website, which provides Web captures with the capture time/date in form off a time stamp and URL (See MPEP 2128). The dates for the Brainstorm webpages referenced are listed within the Brainstorm reference document (1-16 pages) as well as throughout the detailed action. In response to Exhibit B by the applicant the examiner has provided another copy of the Brainstorm reference document. The Brainstorm website along with URLs for the corresponding webpages used within the detailed action are listed in the PTO-892. In response to Exhibit C the referenced prior art was available before to the effective filing date. In response to Exhibit D, the Brainstorm document attached is 16 pages and is a combined document of the various webpages accessed within the Brainstorm website (https://neuroimage.usc.edu/brainstorm/). 
The examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.R.K./Examiner, Art Unit 3791      
                                                                                                                                                                                                  
/KAYLEE R WILSON/Primary Examiner, Art Unit 3791